DETAILED ACTION
NON FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Improper Claim Amendments
The amendment filed 11 June 2019 proposes amendments to claim 1 that do not comply with 37 CFR 1.173(d), which sets forth the manner of making amendments in reissue applications 
Claim 1 matter to be omitted is marked with strikethrough instead of brackets.  See MPEP 1453. 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173.  

Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175, also MPEP § 1414 and MPEP § 1402.
In the reissue declaration filed 11 June 2019, Patentee selected “by reason of the patentee claiming more or less than he had the right to claim in the patent”.  However, the error description fails to specify which case (claiming more or claiming less) is the basis for making the patent claim wholly or operably invalid.  Patentee appears to be describing the desire for a clarification of the claim language to avoid a possible consideration of the claims as being product-by-process claims.  MPEP 1402 states in part: “…Thus, an error under 35 U.S.C. 251  has not been presented where the correction to the patent is one of spelling, or grammar, or a typographical, editorial or clerical error which does not cause the patent to be deemed wholly or partly inoperative or invalid for the reasons specified in 35 U.S.C. 251. These corrections to a patent do not provide a basis for reissue…” Clarification or rephrasing for the purpose of avoiding the arguable consideration of using product by process limitations is not an error upon which reissue can be based.  Likewise, rephrasing a claim limitation as a structural limitation for clarification is not an error upon which reissue can be based. Patentee should state specifically why the issued patent claims claim more or less than the patentee had the right to claim.  If patentee believes the patent to be invalid “by reason of other errors”, then the appropriate selection should be made and one of the grounds for filing found in MPEP §1402 should be clearly described in the reissue declaration.  

Claim Rejections - 35 USC § 251
Claims 1, 2, 4, 5 and 8-11 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
declaration is set forth in the discussion above in this Office action.  

Duty of Disclosure
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,679,698 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194.  The examiner can normally be reached on 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean C Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Sean E Vincent/Patent Reexam Specialist, Art Unit 3991                                                                                                                                                                                                        



Conferees:
/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991